     Case 3:17-cr-08260-DGC Document 101 Filed 06/08/20 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                         No. CR-17-08260-001-PCT-DGC
10                  Plaintiff,                          ORDER
11    v.
12    Joel Zamorano Partida,
13                  Defendant.
14
15
16          Defendant Joel Zamorano Partida is an inmate with the Federal Bureau of Prisons
17   (“BOP”). Due to ongoing health concerns from the COVID-19 pandemic, Defendant has
18   filed a motion for modification of his sentence and release to home confinement or
19   supervised release pursuant to 18 U.S.C. § 3582(c) (“motion for compassionate release”).
20   Docs. 98, 99. The government has filed a response. Doc. 100. For reasons stated below,
21   the Court will deny the motion.
22   I.     Background.
23          On February 14, 2019, Defendant received a two-year prison sentence after pleading
24   guilty to making false statements during the purchase of firearms in violation of 18 U.S.C.
25   § 924(a)(1)(A). Doc. 93. Defendant began serving his sentence on March 22, 2019. Id.
26   His projected release date is December 2, 2020.1
27
28          1
               See Federal BOP, https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_
     results (last visited June 5, 2020).
     Case 3:17-cr-08260-DGC Document 101 Filed 06/08/20 Page 2 of 12



 1          On April 4, 2020, while housed at the correctional institution in Taft, California
 2   (“CI-Taft”), Defendant made a written request to the warden for home confinement and a
 3   BOP motion on his behalf for a modification of his sentence under 18 U.S.C. § 3582(c).
 4   Doc. 98 at 22-23.2 Two days later, Dale Patrick, the grievance coordinator at CI-Taft,
 5   posted a blanket memorandum to all inmates stating that due to the number of requests for
 6   home confinement received, “individual responses will not be provided, nor will any future
 7   requests regarding this same matter be addressed.” Id. at 30. The memorandum further
 8   stated that “due to the current decision by the [BOP] to close the facility and the subsequent
 9   transfer of all inmates, each of you will have to make this request at your new facility.” Id.
10          CI-Taft removed the memorandum the same day it was posted after receiving
11   guidance from the BOP. Doc. 100-1 at 3-4, ¶ 5. Per that guidance, CI-Taft began
12   considering inmates for home confinement. Id. The record in this case does not reflect
13   whether a decision has been made on Defendant’s eligibility for home confinement.
14          Defendant filed the present motion on April 13, 2020, while still housed at CI-Taft.
15   Doc. 98 at 1. The facility closed shortly thereafter, and Defendant was transferred to the
16   federal correctional institution in Mendota, California (“FCI-Mendota”). Doc. 100 at 3
17   & n.1.3
18   II.    Compassionate Release Under 18 U.S.C. § 3582(c) and the First Step Act.
19          Compassionate release is governed by 18 U.S.C. § 3582(c). See United States v.
20   Parker, No. 2:98-CR-00749-CAS-1, 2020 WL 2572525, at *4 (C.D. Cal. May 21, 2020)
21   (citing United States v. Willis, 382 F. Supp. 3d 1185, 1187 (D.N.M. 2019)). Section
22   3582(c) previously provided for compassionate release only upon motion of the BOP
23   Director. See id.; United States v. McCollough, No. CR-15-00336-001-PHX-DLR, 2020
24   WL 2812841, at *1 (D. Ariz. May 29, 2020). But on December 21, 2018, Congress
25   enacted – and the President signed into law – the First Step Act of 2018 (“FSA”), “with the
26
            2
             CI-Taft is a contracted institution operated by a private corporation. See Federal
27   BOP, https://www.bop.gov/locations/ci/taf/ (last visited June 5, 2020).
28          3
               See Federal BOP, https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_
     results (last visited June 5, 2020).

                                                   2
     Case 3:17-cr-08260-DGC Document 101 Filed 06/08/20 Page 3 of 12



 1   intent of ‘increasing the use and transparency of compassionate release.’” Willis, 382 F.
 2   Supp. 3d at 1187 (quoting Pub. L. No. 115-391, 132 Stat. 5194, at 5239 (2018)).
 3          The FSA amended § 3582(c) to permit motions for compassionate by defendants.
 4   A defendant may bring such a motion after: (1) requesting the BOP to make such a motion
 5   on his behalf, and (2) exhausting all administrative appeals after the BOP has denied the
 6   request, or 30 days have elapsed after the warden received the request, whichever is earlier.
 7   See § 3582(c)(1)(A); United States v. Millage, No. 3:13-CR-234-SI, 2020 WL 2857165, at
 8   *1 (D. Or. June 2, 2020); United States v. Baye, No. 3:12-CR-00115-RCJ, 2020 WL
 9   2857500, at *8 (D. Nev. June 2, 2020) (“The [FSA] materially altered § 3582(c)(1)(A) as
10   previously only the [BOP] Director could bring a motion for compassionate release.”)
11   (comparing § 3582(c)(1)(A) (2018) with § 3582(c)(1)(A) (2002)).
12          Specifically, amended § 3582(c) provides:
13          The court may not modify a term of imprisonment once it has been imposed
            except that –
14
            (1) in any case –
15
            (A) the court, upon motion of the Director of the [BOP], or upon motion of
16          the defendant after the defendant has fully exhausted all administrative rights
17          to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
            or the lapse of 30 days from the receipt of such a request by the warden of
18          the defendant’s facility, whichever is earlier, may reduce the term of
            imprisonment (and may impose a term of probation or supervised release
19
            with or without conditions that does not exceed the unserved portion of the
20          original term of imprisonment), after considering the factors set forth in
            section 3553(a) to the extent that they are applicable, if it finds that –
21
            (i) extraordinary and compelling reasons warrant such a reduction . . . and
22          that such a reduction is consistent with applicable policy statements issued
23          by the Sentencing Commission.

24   18 U.S.C. § 3582(c).4
25
            4
              “Although relief under the statute is commonly referred to as ‘compassionate
26   release,’ such relief is not limited to immediate release, but includes a reduction in
     sentence.” United States v. Marks, No. 03-cr-06033-L, 2020 WL 1908911, at *3 n.3
27   (W.D.N.Y. Apr. 20, 2020); see also United States v. Young, No. 2:00-cr-0002-1, 2020 WL
     1047815, at *6 (M.D. Tenn. Mar. 4, 2020) (“[A] majority of the district courts that have
28   considered the issue have likewise held, based on the First Step Act, that they have the
     authority to reduce a prisoner’s sentence upon the court’s independent finding of

                                                  3
     Case 3:17-cr-08260-DGC Document 101 Filed 06/08/20 Page 4 of 12



 1   III.   Defendant’s Motion.
 2          Defendant seeks immediate release to his home, either under supervised release
 3   through the probation office or home confinement as permitted under § 3582(c)(1)(A)(i).
 4   Doc. 98 at 1. Defendant argues that his motion should be granted due to the “extraordinary
 5   and compelling reasons” confronting the federal prison system by the COVID-19 pandemic
 6   and the fact that he is not a danger to the community, as evidenced by his BOP minimum
 7   security designation. Id. at 2. Defendant asserts that given his age, gender, and medical
 8   conditions, he is “extremely concerned that when (and not if) the COVID-19 virus spreads
 9   through the institution that [he is] incarcerated at the time of this filing, [CI-Taft], or the
10   prison camp at which [he is] currently designated and facing imminent transfer, . . . it will
11   be a death sentence[.]” Id. at 2-3.
12          The government contends that Defendant’s motion should be denied on procedural
13   grounds because he has not filed an administrative request for compassionate release, in
14   compliance with the Code of Federal Regulations, with the warden of either CI-Taft or
15   FCI-Mendota. Doc. 100 at 3-4, 8-9. The government asserts that Defendant must file a
16   request for compassionate release with the warden of FCI-Mendota, his current facility,
17   and the Court can consider a subsequent motion only if Defendant exhausts his
18   administrative appeals or the warden fails to respond within 30 days. Id. at 8. The
19   government further contends that the present motion should be denied because Defendant
20   has failed to show extraordinary and compelling reasons justifying his immediate release
21   and a reduction in sentence. Id. at 14-17.
22          The Court concludes that Defendant’s April 4 request to the warden at CI-Taft was
23   a valid request for compassionate release and Defendant exhausted his administrative
24   remedies before filing the present motion.        And while the Court is sympathetic to
25   Defendant’s concerns regarding the spread of COVID-19 within BOP facilities, the motion
26   will be denied because he has not shown the requisite extraordinary and compelling reasons
27   for compassionate release or a reduction in sentence under § 3582(c)(1)(A)(i).
28
     extraordinary or compelling reasons.”) (citations omitted).

                                                   4
     Case 3:17-cr-08260-DGC Document 101 Filed 06/08/20 Page 5 of 12



 1          A.     Defendant’s April 4 Request.
 2          Under 28 C.F.R. § 571.61, an inmate’s request for a BOP motion under
 3   § 3582(c)(1)(A) shall be submitted to the warden and must contain “the following
 4   information: ‘(1) the extraordinary or compelling circumstances that the inmate believes
 5   warrant consideration’; and ‘(2) proposed release plans, including where the inmate will
 6   reside, how the inmate will support himself/herself, and, if the basis for the request involves
 7   the inmate’s health, information on where the inmate will receive medical treatment, and
 8   how the inmate will pay for such treatment.’” United States v. Matecki, No. 2:15-CR-
 9   00177-TLN, 2020 WL 2512406, at *2 (E.D. Cal. May 15, 2020) (quoting § 571.61(a)).
10          Defendant’s April 4 request explicitly cited § 3582(c)(1)(A) and the Attorney
11   General’s March 26 and April 3, 2020 memoranda prioritizing the increased use of home
12   confinement in response to the COVID-19 pandemic. Doc. 98 at 22; see id. at 24-28.
13   Due to these purported “extraordinary and compelling reasons” unforeseen at the time of
14   sentencing, Defendant sought “immediate transfer to home confinement . . . and a motion
15   by the BOP to be brought on [his] behalf for a modification of [his] imposed term of
16   imprisonment” under § 3582(c)(1)(A), the Attorney General’s April 3 memorandum, and
17   the applicable sentencing guidelines, U.S.S.G. § 1B1.13. Doc. 98 at 22. Defendant
18   asserted that he meets the factors set forth in the Attorney General’s memoranda because:
19   “(1) my age and vulnerability/underlying medical conditions to COVID-19; (2) I am
20   classified as MINIMUM Security and Out/Community Custody; (3) I have exhibited
21   exemplary conduct in prison with no violent or gang related activity and no BOP violations;
22   (4) I have a verifiable re-entry plan that prevents recidivism and maximizes the protection
23   of the public, my family, and myself from contracting COVID-19 at my release residence
24   verses any BOP facility, including Taft; (5) I am eligible to receive Time Credits per
25   PATTERN which confirms I am a non-violent offender and non-violent conviction history;
26   and (6) my recidivism risk per PATTERN is Minimum.” Id. at 23. Defendant further
27   explained that he is 60 years old with hypertension and cholesterol, and that he would be
28   released to his sister’s residence in Chula Vista, California. Id. Defendant attached a


                                                   5
     Case 3:17-cr-08260-DGC Document 101 Filed 06/08/20 Page 6 of 12



 1   release plan to his request explaining that his sister will provide financial support for as
 2   long as needed and he has a job lined up at NASCO shipyard in San Diego. Id. at 21.
 3          The government submits a declaration from Patrick in which he asserts that CI-Taft
 4   did not construe any of the 150 requests for home confinement it received from inmates as
 5   requests for compassionate release under § 3582(c)(1)(A). Doc. 100-1 at 3-4, ¶¶ 3 & 8.
 6   Specifically, Patrick states that “[t]he process for submitting a request for Compassionate
 7   Release are delineated in 28 C.F.R § 571.61 and none of the requests for immediate
 8   placement on home confinement that I received complied with these procedures.” Id. at 4,
 9   ¶ 8. But Patrick’s April 6 memorandum said nothing about inmates’ alleged failure to
10   comply with § 571.61. Instead, it referenced an “influx” of requests and explained that
11   “current procedures will remain in place” because CI-Taft “has not been provided guidance
12   by the [BOP] regarding the Attorney General’s Memorandums involving any revised
13   procedures for an inmate’s placement on Home Confinement.”             Id. at 7. Patrick’s
14   memorandum also directed inmates to file a new request for home confinement after being
15   transferred from CI-Taft. Id.
16          Given the rapidly evolving and unprecedented nature of the COVID-19 pandemic,
17   the Court shares the concern expressed by the district court in Matecki that CI-Taft “did
18   not construe any of the 150 requests for home confinement – many of which were
19   presumably filed by unrepresented inmates with limited access to legal help – as motions
20   for compassionate release.” 2020 WL 2512406, at *2 (emphasis in original); see also
21   United States v. Reid, No. 17-CR-00175-CRB-1, 2020 WL 1904598, at *2 (N.D. Cal. Apr.
22   18, 2020) (the government “relies on Dale Patrick, who asserts that TCI did not interpret
23   Reid’s request (or, shockingly, any of the 150 requests it received from inmates) as a
24   request for compassionate release”) (emphasis in original). And “given the content of
25   [Defendant’s] request, the Court rejects Patrick’s assertion out of hand. [Defendant’s]
26   request specifically cited 18 U.S.C. § 3582.        To not construe it as a request for
27   compassionate release requires willful blindness.” Reid, 2020 WL 1904598, at *2; see also
28   Matecki, 2020 WL 2512406, at *2 (finding that the defendant’s request “was sufficient to


                                                  6
     Case 3:17-cr-08260-DGC Document 101 Filed 06/08/20 Page 7 of 12



 1   be construed as one for compassionate release in these unprecedented circumstances” even
 2   though it did not specifically mention § 3582).
 3          The government claims that even if Defendant’s April 4 request was a valid request
 4   for compassionate release, Patrick’s April 6 memorandum was not a denial of the request.
 5   Doc. 100 at 3, 9. “Of course it was. Telling [Defendant] that the prison would not consider
 6   his request – that ‘individual responses will not be provided, nor will any future requests
 7   regarding this same matter be addressed,’ [see Doc. 100-1 at 7] – is a denial of
 8   [Defendant’s] request, whether or not it is called that. It tells [Defendant] that he has
 9   reached the end of the road for his request at [CI-Taft].” Reid, 2020 WL 1904598, at *3.
10          B.     Defendant Has Met the Exhaustion Requirement.
11          A primary “purpose of the compassionate release provisions of the FSA is to allow
12   defendants with extraordinary and compelling reasons to receive an expeditious resolution
13   of a request for early release.” McCollough, 2020 WL 2812841, at *1. Despite this
14   important purpose, a prisoner must exhaust his administrative remedies with the BOP
15   before bringing a motion for compassionate release. See United States v. Johnson, No.
16   2:15-CR-00003-KJM, 2020 WL 2307306, at *3 (E.D. Cal. May 8, 2020). Exhaustion
17   requires the prisoner to seek compassionate release with the BOP and exhaust all appeals
18   or show that at least 30 days have lapsed since the receipt of such a request by the warden,
19   whichever is earlier. 18 U.S.C. § 3582(c)(1)(A); see United States v. Weidenhamer, No.
20   CR-16-01072-001-PHX-ROS, 2020 WL 1929200, at *2 (D. Ariz. Apr. 21, 2020) (“[T]he
21   statutory language allows a prisoner to proceed to court only after ‘fully exhausting all
22   administrative rights’ or upon ‘the lapse of 30 days’ after submitting a request to her
23   warden.”).
24          The government contends that Defendant has failed to exhaust his administrative
25   remedies. Doc. 100 at 8-9. But this contention is inconsistent with the position the
26   government has taken in similar cases. On April 22, 2013 – the day before filing its
27   response in this case – the government informed the district court in United States v.
28   Esparza, No. 17cr1101-JAH, 2020 WL 2838732 (S.D. Cal. June 1, 2020), that CI-Taft had


                                                  7
     Case 3:17-cr-08260-DGC Document 101 Filed 06/08/20 Page 8 of 12



 1   decided not to act on requests for release and the defendant therefore has “effectively
 2   exhausted his administrative remedies.” 2020 WL 2838732, at *2; see also United States
 3   v. Robledo, No. 18cr2190-AJB, 2020 WL 2542641, at *4 & n.2 (S.D. Cal. May 19, 2020)
 4   (“[B]ased on FCI Taft’s issuance of a blanket memorandum regarding home confinement
 5   requests, the United States does not contend that defendant failed to exhaust his
 6   administrative remedies[.]”).
 7          Regardless, 30 days have passed since the warden at CI-Taft received Defendant’s
 8   April 4 request for compassionate release. Defendant therefore has met the exhaustion
 9   requirement. See § 3582(c)(1)(A); Matecki, 2020 WL 2512406, at *2; United States v.
10   Murray, No. 6:14-CR-06183 EAW, 2020 WL 2842027, at *2 (W.D.N.Y. June 2, 2020)
11   (“The Government does not oppose Defendant’s application on exhaustion grounds, as he
12   has filed a request with the Warden at USP Canaan for release and more than 30 days have
13   elapsed since the Warden’s receipt of that request (which was denied).”); United States v.
14   Anderson, No. 17-CR-00595-YGR-1, 2020 WL 2838797, at *1 (N.D. Cal. June 1, 2020)
15   (“The warden received the request on April 30, 2020. Because the 30-day period for
16   bringing a section 3582(c) motion lapsed on May 30, 2020, the Court has jurisdiction to
17   act on defendant’s motion.”); United States v. Morehouse, No. 4:18-CR-40019-02-KES,
18   2020 WL 2836188, at *2 (D.S.D. June 1, 2020) (“The warden received Morehouse’s
19   request on April 7, 2020. The 30-day period expired on May 7, 2020, which is 30 days
20   from the date the warden received Morehouse’s request. Thus, Morehouse’s motion is ripe
21   for review on the merits.”); United States v. Shkreli, No. 15-CR-637(KAM), 2020 WL
22   2513521, at *1 (E.D.N.Y. May 16, 2020) (“[U]pon a finding of ‘extraordinary and
23   compelling circumstances,’ this court has authority to reduce defendant’s sentence, as over
24   30 days have passed since Mr. Shkreli filed his March 30, 2020 petition with the BOP.”).5
25   ///
26   ///
27
            5
             The government asserts that Defendant must submit a new request to the warden
28   of FCI-Mendota before the Court can consider his motion, but cites no legal authority in
     support of this assertion. Doc. 100 at 8.

                                                 8
     Case 3:17-cr-08260-DGC Document 101 Filed 06/08/20 Page 9 of 12



 1          C.     Defendant Has not Shown Extraordinary and Compelling Reasons.
 2          To be eligible for compassionate release, a prisoner must show that “extraordinary
 3   and compelling reasons” warrant such a reduction in sentence and that the reduction is
 4   “consistent [with] applicable policy statements” issued by the United States Sentencing
 5   Commission. § 3582(c)(1)(A)(i). While § 3582(c) does not define “extraordinary and
 6   compelling reasons,” the Sentencing Commission has identified four categories that may
 7   qualify: serious medical conditions, advanced age, family circumstances, and a catch-all
 8   “other reasons.” U.S.S.G. § 1B1.13, application note 1(A)-(D); see Esparza, 2020 WL
 9   2838732, at *2; United States v. Hays, No. CR 18-00088-KD-N, 2020 WL 1698778, at *2
10   (S.D. Ala. Apr. 7, 2020).6
11                 1.     Serious Medical Conditions.
12          The following medical conditions may constitute extraordinary and compelling
13   reasons justifying compassionate release:
14          (i) The defendant is suffering from a terminal illness (i.e., a serious and
15          advanced illness with an end of life trajectory)[.]
16          (ii) The defendant is—

17                 (I) suffering from a serious physical or medical condition,
                   (II) suffering from a serious functional or cognitive impairment, or
18
                   (III) experiencing deteriorating physical or mental health because of
19                 the aging process, that substantially diminishes the ability of the
20                 defendant to provide self-care within the environment of a
                   correctional facility and from which he or she is not expected to
21                 recover.
22
     § 1B1.13, application note 1(A).
23
24          6
              There is no policy statement specifically applicable to motions for compassionate
     release filed by prisoners under the FSA. By its terms, the current policy statement applies
25   to motions for compassionate release filed by the BOP Director. U.S.S.G. § 1B1.13. The
     Sentencing Commission has not amended the current policy statement since the FSA was
26   enacted, nor has it adopted a new policy statement applicable to motions filed by prisoners.
     See United States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C. 2019) (citing United States
27   v. Gross, No. 2:04-CR-32-RMP, 2019 WL 2437463, at *2 (E.D. Wash. June 11, 2019)).
     While the current policy statement may not constrain the Court’s independent assessment
28   of whether “extraordinary and compelling reasons” warrant a sentence reduction under
     § 3582(c)(1)(A)(i), it does provide helpful guidance. See id.

                                                  9
     Case 3:17-cr-08260-DGC Document 101 Filed 06/08/20 Page 10 of 12



 1          Defendant does not claim to be terminally ill or to be suffering from a serious health
 2   condition. He asserts that he has cholesterol and hypertension, but provides no evidence
 3   as to the seriousness of these conditions. Doc. 98 at 23.
 4                 2.     Advanced Age.
 5          Compassionate release may be warranted where the defendant “(i) is at least 65
 6   years old; (ii) is experiencing a serious deterioration in physical or mental health because
 7   of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term
 8   of imprisonment, whichever is less.” § 1B1.13, application note 1(B). Because Defendant
 9   is 60 years old, he does not fall within the parameters of this category. Nor does he indicate
10   that his physical or mental health is seriously deteriorating because of the aging process.
11   And he has served only 14 months of his 24-month sentence, which is not 75% of the term
12   of imprisonment.
13                 3.     Family Circumstances.
14          The Court may consider a defendant’s family circumstances regarding the care of
15   minor children or an incapacitated spouse or partner. § 1B1.13, application note 1(C).
16   Defendant does not indicate that he has minor children or an incapacitated spouse or
17   partner.
18                 4.     Other Reasons.
19          Compassionate release may be appropriate where “there exists in the defendant’s
20   case an extraordinary and compelling reason other than, or in combination with, the reasons
21   described in subdivisions (A) through (C).” § 1B1.13, application note 1(D). In its present
22   version, subdivision (D) leaves identification of “other” extraordinary and compelling
23   reasons to the BOP Director. See id.; United States v. Fox, No. 2:14-CR-03-DBH, 2019
24   WL 3046086, at * 3 (D. Me. July 11, 2019). But now that the FSA allows inmates to file
25   for compassionate release without the BOP’s support, it is unclear what other reasons can
26   be the basis for compassionate release.       The Court finds that until the Sentencing
27   Commission amends its current policy statement, those other extraordinary and compelling
28


                                                  10
     Case 3:17-cr-08260-DGC Document 101 Filed 06/08/20 Page 11 of 12



 1   reasons should be similar to what the Commission has already articulated as criteria for
 2   compassionate release. See Fox, 2019 WL 3046086, at *3; Hays, 2020 WL 1698778, at *3.
 3          Defendant asserts that compassionate release is warranted due to the high risk of
 4   fatality from COVID-19 infections in elderly persons, particularly males, and the
 5   conditions within BOP facilities which foster the spread of the virus. Doc. 98 at 3-4, 9-14;
 6   Doc. 99 at 1-2. Defendant’s concerns about exposure to COVID-19 in light of his age,
 7   gender, and the conditions of his confinement, are not taken lightly by the Court. But as
 8   of the date of this order, there have been no inmates or staff diagnosed with COVID-19 in
 9   Defendant’s former facility, CI-Taft, or his current facility, FCI-Mendota. See Federal
10   BOP, COVID-19, Coronavirus, https://www.bop.gov/coronavirus/index.jsp (last visited
11   June 5, 2020). Defendant’s general concern about possibly contracting the virus are not
12   similar to what the Commission has articulated as criteria for compassionate release. See
13   Hays, 2020 WL 1698778, at *3. This Court “joins other [c]ourts in the Ninth Circuit and
14   across the country in finding that requests for compassionate release [based on] the
15   presence of COVID-19 alone does not create extraordinary and compelling reasons for
16   release.” Esparza, 2020 WL 2838732, at *2 (citing cases); see also United States v. Atari,
17   No. 2:17-CR-00232-JAM, 2020 WL 2615030, at *2 (E.D. Cal. May 22, 2020) (“Courts
18   have found general concerns about possible exposure to COVID-19 ‘do not meet the
19   criteria for extraordinary and compelling reasons for a reduction in sentence set forth in the
20   Sentencing Commission’s policy statement.’”) (citations omitted); United States v. Gold,
21   No. 15 CR 330, 2020 WL 2197839, at *2 (N.D. Ill. May 6, 2020) (explaining that “even
22   courts that have expressly taken a ‘liberal view’ of the Sentencing Commission’s policy
23   statements have denied motions brought by inmates housed in facilities with no evidence
24   of widespread transmission”) (citations omitted); United States v. Raia, 954 F.3d 594, 597
25   (3d Cir. 2020) (“We do not mean to minimize the risks that COVID-19 poses in the federal
26   prison system, . . . [b]ut the mere existence of COVID-19 in society and the possibility that
27   it may spread to a particular prison alone cannot independently justify compassionate
28


                                                  11
     Case 3:17-cr-08260-DGC Document 101 Filed 06/08/20 Page 12 of 12



 1   release, especially considering BOP’s statutory role, and its extensive and professional
 2   efforts to curtail the virus’s spread.”).
 3          The Court accordingly will deny Defendant’s motion.          See Hays, 2020 WL
 4   1698778, at *2-3 (finding the defendant’s concerns about contracting COVID-19 based on
 5   her age (60 years old), medical condition (anemia), and allegedly unsanitary conditions at
 6   her BOP facility were not extraordinary and compelling reasons justifying her release);
 7   Shkreli, 2020 WL 2513521, at *3 (denying motion for compassionate release in part
 8   because the defendant was “confined in a facility where there are currently no cases of
 9   COVID-19”).7
10          IT IS ORDERED that Defendant’s motion for compassionate release (Doc. 98) is
11   denied.8
12          Dated this 5th day of June, 2020.
13
14
15
16
17
18
19
20
            7
              Defendant contends that the Eighth Amendment’s prohibition against cruel and
21   unusual punishment supports his motion. Docs. 98 at 2, 99 at 2-6. But Eighth Amendment
     protections and standards are not applicable to compassionate release analysis under
22   § 3582(c). See United States v. Statom, No. 08-20669, 2020 WL 2611156, at *3 (E.D.
     Mich. May 21, 2020); United States v. Rodriguez-Collazo, No. 14-CR-00378-JMY, 2020
23   WL 2126756, at *3 (E.D. Pa. May 4, 2020) (“Defendant contends that the current
     conditions at Elkton FCI violate his Fifth and Eighth Amendment rights. However, these
24   claims – which the Court construes as challenging the execution of his sentence at Elkton
     FCI – are not properly brought in a motion for compassionate release[.]”); United States v.
25   Numann, No. 3:16-CR-00025-TMB, 2020 WL 1977117, at *4 (D. Alaska Apr. 24, 2020)
     (explaining that “claims relating to the manner and conditions of confinement . . . are not
26   properly brought in a motion for compassionate release”).
27          8
               Given this ruling based on Defendant’s failure to establish the requisite
     extraordinary and compelling reasons, the Court need not decide whether the factors set
28   forth in 18 U.S.C. § 3553(a) support compassionate release or a reduction in sentence. See
     Doc. 98 at 3-4, 14-18.

                                                 12
